DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 7-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pendse (2013/0234322) in view of Kim (2018/0323170).

    PNG
    media_image1.png
    360
    736
    media_image1.png
    Greyscale
	
As to claim 7, figures 4a-n[0045-0069], Pendse discloses:
7. A method for forming a semiconductor device, comprising: forming a redistribution layer 124 (RDL) on a carrier substrate 150; attaching a number of interconnect structures 132 onto a surface of the RDL opposite the carrier substrate 150; molding a first encapsulant 154 onto the RDL between each of the number of interconnect structures 132; detaching the carrier substrate 150; attaching a semiconductor die 200 to the RDL in place of the detached carrier substrate 150; and forming a second encapsulant 210 , except that the second encapsulant  encloses the semiconductor die.  
Kim discloses a device and method the steps of forming a first encapsulant 940 on an RDL 910; forming connector 971, and forming a semiconductor die 970 enclosed by a second encapsulant 950 (fig 9A) on the surface.  See para. [0090-0095].

    PNG
    media_image2.png
    341
    592
    media_image2.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Pendse to teachings the die on  the connectors being enclosed by the second encapsulant, as taught by Kim, because it is desirous in the art to achieve the predictable result of securing the semiconductor die within the device from environmental debris and providing a robust semiconductor die packaging.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
As to claim 8, figures 4a-n[0045-0069], the combined teaching of Pendse and Kim discloses:
8. The method of claim 7, wherein molding the first encapsulant 154 onto the RDL layer 124 includes using an injection molding process.  (see figures 9A-10C; [0104]; Kim).

As to claim 9, figures 4a-n[0045-0069], the combined teaching of Pendse and Kim discloses:
9. The method of claim 7, wherein molding of the first encapsulant 940 onto the RDL layer 910 (fig 9A, fig 10C; [0104]; Kim) includes using a compression molding process.  

As to claim 10, figures 4a-n[0045-0069], the combined teaching of Pendse and Kim discloses:
10. The method of claim 7, wherein the RDL 132 extends beyond edges of the semiconductor die 200 (Pendse, figure 4l).  

    PNG
    media_image3.png
    213
    740
    media_image3.png
    Greyscale


As to claim 11, figures 4a-n[0045-0069], the combined teaching of Pendse and Kim discloses:
11. The method of claim 10, wherein the number of interconnect structures 132/172 are attached beyond the edges of the semiconductor die 200 (fig 4l).  

Allowable Subject Matter
Claims 1-6 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose a method having among other steps, removing a number of portions out of the first encapsulant; detaching the carrier substrate; attaching a semiconductor die to the RDL in place of the detached carrier substrate; forming a second encapsulant that encloses the semiconductor die and portions of the RDL facing toward but not in contact with the semiconductor die; and attaching a number of interconnect structures into each of the number of portions removed from the first encapsulant as recited in claim 1;  removing a number of portions out of the first encapsulant; detaching the carrier substrate, exposing the second side of the RDL; attaching a semiconductor die to the RDL in place of the detached carrier substrate; forming a second encapsulant that encloses the semiconductor die and portions of the second side of the RDL facing toward but not in contact with the semiconductor die; and attaching a number of interconnect structures into each of the number of portions removed from the first encapsulant as recited in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (2014/0091471) discloses a stacked die packaging device and method.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813